WOODROUGH, Circuit Judge
(dissenting).
I think there has been injustice to this appellant which should not be sanctioned. At the time he came up for sentence for his crime of income tax evasion, the court gave him to understand that if he paid up his tax in the amount to be agreed on with the tax officers his sentence would be one year in the penitentiary, otherwise he would be confined for three years. He was then taken in charge and sent to the penitentiary on other sentences to be served first, but through his wife the money in an amount exceeding twenty thousand dollars was raised and paid over as soon as the tax officers indicated their agreement. After the payment had been induced in that way the court reached the conclusion that its journal entry of sentence for the tax evasion constituted an absolute sentence of three years imprisonment, and that the term of court having lapsed the court was without power to do anything about it. Of course, if a man is mistakenly ordered hanged and is hanged the sequitur is obvious, but here the time has not come for appellant to even begin to serve a sentence, and the reasons adduced for the conclusion and for subjecting appellant to three years imprisonment instead of the one year that was in the judge’s mind if the tax was paid, do not appeal to me.
The journal entry of the court claimed to show a three year sentence is set forth in the majority opinion and need not be repeated. I am not impressed with the argument that the journal entry can be split up and read as two pronouncements so as to spell out an absolute three year sentence in the part preceding “provided, however”, and a conditional promise to modify that sentence in the part that follows those words, leaving the words “provided, however”, with no significance at all. I am sure there were not two pronouncements. There was a single pronouncement of two alternatives conjoined by “provided, however.” I recognize that where á valid sentence has been passed at one term it may not be re-examined at a. subsequent one, but I think there was no valid sentence here for the tax crime.
I think it self evident that a district judge can not pronounce a valid sentence under the criminal statute until he makes up his mind what punishment to inflict on the convict. The journal entry of sentence here, no matter how it is parsed, or what may be thought of its propriety, shows on its face that at the time the judge entered it he had not made that determination. It shows his mind was not made up, whether the appellant had to suffer three years imprisonment for his crime, or only one. The “provided, however” in the middle of the journal entry demonstrates that the entry was made in contemplation of conditions which would decide the judge in the future on the term of imprisonment. It shows the judge attempted to sentence ahead of finally settling upon the punishment to fit the crime. Therefore it evidences no valid final judgment under the criminal statute. I think the appellant’s motion to set it aside and to enter a sentence according to law, although made after the term, should have been complied with. The payment of the large sum of money to the government induced by the peculiar form of the journal entry can not be undone, but the faith of men of ordinary understanding can and ought to be preserved.